Oalhoon, J.,
delivered the opinion of the court.
If the engineer was on the lookout, as he says he was, in, coming around a curve debouching into a cut, he must' have seen the men and dogs. The jury manifestly thought either that he did see them, or should have seen them by proper lookout, in entering so dangerous a piece of road. There is no pretense that he was engaged about his engine. One toot of his whistle would, in all probability, have prevented the damage. From the evidence the jury must have thought he did see, and, in that case, the carelessness was “so gross as to be tantamount to design.” Mobile, etc., R. R. v. Holliday, 79 Miss., 297; 30 South., 820, does not apply to the facts here.

Affirmed.